Citation Nr: 1746679	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an increased rating for a lumbar spine disability. 

3.  Entitlement to an increased rating for residuals, status post right wrist fracture.

4.  Entitlement to an increased rating for a left knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 1989, from May 1995 to November 1995, and from August 1999 to December 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and a June 2013 rating decision by the RO in Huntington, West Virginia.

The Veteran testified before the undersigned in an August 2015 videoconference hearing.  A transcript of that hearing is of record.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the claims of entitlement to service connection for a right knee disability; an increased rating for a lumbar spine disability; an increased rating for residuals, status post right wrist fracture; and an increased rating for a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to an increased rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for entitlement to an increased rating for residuals, status post right wrist fracture, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal for entitlement to an increased rating for a left knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2016). 

At an August 2015 hearing, the Veteran withdrew the appeal regarding the claims for entitlement to service connection for a right knee disability; an increased rating for a lumbar spine disability; an increased rating for residuals, status post right wrist fracture; and increased rating for a left knee disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding those issues on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for a right knee disability; an increased rating for a lumbar spine disability; an increased rating for residuals, status post right wrist fracture; and increased rating for a left knee disability, and the appeal of those issues is dismissed.




ORDER

The appeal for entitlement to service connection for a right knee disability is dismissed.

The appeal for entitlement to an increased rating for a lumbar spine disability is dismissed.

The appeal for entitlement to an increased rating for residuals, status post right wrist fracture is dismissed.

The appeal for entitlement to an increased rating for a left knee disability is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


